UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7009


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRON OWENS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-00084-CMC)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Darron Owens, Appellant Pro Se. Stacey Denise Haynes, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darron     Owens       seeks    to     appeal   the    district      court’s

order    denying    his     motion    for    reduction      of    sentence     under    18

U.S.C.A. § 3582 (West 2000 & Supp. 2008).                        In criminal cases,

the defendant must file the notice of appeal within ten days

after the entry of judgment.                 Fed. R. App. P. 4(b)(1)(A); see

United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)

(holding that § 3582 proceeding is criminal in nature and ten-

day appeal period applies).                 With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.     Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

            The     district       court     entered    its      order    denying      the

motion for reduction of sentence on May 20, 2008.                          Owens filed

the notice of appeal on June 12, 2008, * after the ten-day period

expired    but     within    the     thirty-day      excusable      neglect      period.

Because    the    notice     of    appeal    was    filed   within       the   excusable

neglect period, we remand the case to the district court for the

court to determine whether Owens has shown excusable neglect or

     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
good cause warranting an extension of the ten-day appeal period.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                        REMANDED




                               3